



Exhibit 10.41




November 30, 2017


BY EMAIL
PERSONAL AND CONFIDENTIAL


Greg Perry


Re:    Resignation Agreement


Dear Greg:
This letter confirms your resignation from employment with Novelion Services,
USA, Inc. (the “Company”) and proposes an agreement (the “Agreement”) between
you and the Company. The purpose of this Agreement is to establish an amicable
arrangement for ending your employment relationship, including releasing the
Company and related persons or entities from any claims and permitting you to
receive separation pay and related benefits.
You acknowledge that you are entering into this Agreement knowingly and
voluntarily. By proposing and entering into this Agreement, the Company is not
admitting in any way that it violated any legal obligation that it owed to you.
With those understandings, you and the Company agree as follows:
1.
Resignation from Employment



This confirms that you have submitted your written resignation from employment
with the Company effective on December 31, 2017 (the “Resignation Date”). You
also confirm that you have resigned from your status as Chief Financial Officer,
effective December 4, 2017. You further confirm that you have submitted your
written resignation from any and all other positions that you hold with the
Company as an officer, director or otherwise, or with any affiliate or
subsidiary of the Company, effective on the Resignation Date. You agree that
until the Resignation Date, you will continue to perform your duties and
responsibilities at the Company, including the transition of those duties and
responsibilities to your successor. You acknowledge that as of the Company’s
most recent payroll payment of salary to you, you were fully paid for all salary
then due to you. The Company agrees to pay you your salary, benefits, and all
accrued but unused vacation through the Resignation Date. The Company shall
reimburse you for any business expenses incurred through the Resignation Date,
in accordance with the Company’s expense reimbursement policy. The Company shall
also provide you with the tax consultation expense reimbursement and the tax
equalization benefit for the 2017 tax year, as described in Sections 10 and 11
of your Employment Agreement dated November 28, 2016.
2.
Severance Benefits



(a)Severance Pay. The Company shall pay you severance pay consisting of salary
continuation at your final base salary rate of $450,000 per year effective for
the period from the date immediately following the Resignation Date to and
including December 31, 2018 (the “Severance Pay Period”). The Company shall pay
you salary continuation on its regular payroll dates; provided that the Company
shall not be obligated to include you on the payroll before this Agreement
becomes effective. If the Company does not make one or more payments of salary
continuation on a regular payroll date because this Agreement has not yet become
effective, the Company shall make all such delayed payments by the first payroll
date when it is practicable to do so after the Agreement becomes effective.
Subject to your timely election of COBRA coverage, the Company shall also
continue to pay the employer portion of your premiums for the Company’s group
health and dental programs until the earliest of (i) the end of the Severance
Pay Period; (ii) the date you become eligible for health and/or dental insurance
coverage through other employment; or (iii) the end of your eligibility under
COBRA for continuation coverage for medical or dental care. In addition, no
later than March 15, 2018, the Company shall pay you your 2017 bonus in the
gross amount of $168,750.00. The Company also shall pay you the gross sum of
$225,000.00, representing a 2018 bonus, on the last date on which your salary
continuation is paid during the Severance Pay Period. The salary continuation
and benefits payments and the two bonus payments described in this Section 2(a)
shall be defined as “Severance Pay” for the purposes of this Agreement.


(b)Tax Treatment. The Company shall make deductions, withholdings and tax
reports with respect to payments and benefits under this Agreement that it
reasonably determines to be required. Payments under this Agreement shall be in
amounts net of any such deductions or withholdings. Nothing in this Agreement
shall be construed to require the Company to





--------------------------------------------------------------------------------





make any payments to compensate you for any adverse tax effect associated with
any payments or benefits or for any deduction or withholding from any payment or
benefit.


3.Equity


You and the Company acknowledge that as of the Resignation Date, you are vested
in 2,393 restricted stock units (RSU) in Novelion Therapeutics, Inc., from a
grant dated May 9, 2016 and that all of the remaining RSUs (4,786) in such RSU
award shall vest on the Effective Date (as defined in Section 13(g)). In
addition, all of the 166,020 options to purchase common stock of Novelion
Therapeutics, Inc., at a price of $8.65 per share, that you were granted on
December 22, 2016, shall vest on the Effective Date. All such RSUs and options
are subject of the terms and conditions of the Novelion 2016 Equity Incentive
Plan, including but not limited to, the exercise date of such options. You and
the Company also acknowledge that other than the 2,393 RSUs that will be vested
as of the Resignation Date, the 4,786 RSUs that will vest as of the Effective
Date, and the 166,020 options that will vest as of the Effective Date, each
discussed above, you have no other rights to stock awards, performance awards,
or stock options, and none of the options or other forms of equity (including,
without limitation, the 81,760 performance share units you were granted on
December 22, 2016) that you hold to purchase, or that entitle you to receive,
shares of common stock in Novelion Therapeutics, Inc. pursuant to the Novelion
2016 Equity Incentive Plan or any predecessor plan, are vested as of the
Resignation Date, and shall lapse on that date and will not be exercisable.
4.
Continuing Obligations



You acknowledge that your obligations under the Employee Confidentiality,
Assignment of Intellectual Property and Non-Competition Agreement
(“Confidentiality and Non-Competition Agreement”), dated November 28, 2016,
shall continue in effect, including without limitation your obligations to
maintain the confidentiality of Proprietary Information as defined in the
Confidentiality and Non-Competition Agreement, to return documents and other
property of the Company and to not compete or solicit unfairly. A copy of the
Confidentiality and Non-Competition Agreement is enclosed as Exhibit A.
5.
Return of Property



You agree to return all Company property to the Company by the Resignation Date,
including, without limitation, computer equipment, software, keys and access
cards, credit cards, files and any documents (including computerized data and
any copies made of any computerized data or software) containing information
concerning the Company, its business or its business relationships. In the event
that you discover that you continue to retain any such property, you shall
return it to the Company promptly. You also commit to deleting and finally
purging any duplicates of files or documents that may contain Company
information from any computer or other device that remains your property after
the Resignation Date. In the event that you discover that you continue to retain
any such duplicates of files or documents, you shall delete them promptly.
6.
Release of Claims



In consideration for, among other terms, the Severance Pay, to which you
acknowledge you would otherwise not be entitled, you voluntarily release and
forever discharge the Company, together with Novelion Therapeutics, Inc., its
and their subsidiaries, and affiliated and related entities, its and their
respective predecessors, successors and assigns (collectively, the
“Affiliates”), its and their respective employee benefit plans, equity incentive
plans, and fiduciaries of such plans, and the current and former officers,
directors, shareholders, employees, attorneys, accountants and agents of each of
the foregoing in their official and personal capacities (collectively referred
to as the “Company Releasees”) generally from all claims, demands, debts,
damages and liabilities of every name and nature, known or unknown (“Claims”)
that, as of the date when you sign this Agreement, you have, ever had, now claim
to have or ever claimed to have had against any or all of the Company Releasees
relating to or arising from your employment with the Company or termination or
your employment with the Company. This release includes, without limitation, all
Claims:
•
relating to your employment by and termination of employment with the Company;

•
arising from your Employment Agreement dated November 28, 2016, as amended;

•
of wrongful discharge or violation of public policy;

•
of breach of contract;

•
of retaliation or discrimination under federal, state or local law (including,
without limitation, Claims of discrimination or retaliation under the Employee
Retirement Income Security Act and the Age Discrimination in Employment Act;

•
under any other federal or state statute (including, without limitation, Claims
under the Fair Labor Standards Act);






--------------------------------------------------------------------------------





•
under the Ontario Employment Standards Act, 2000 and the British Columbia
Employment Standards Act, the Ontario Human Rights Code and the British Columbia
Human Rights Code, and any other applicable Canadian or provincial law,
regulation or other requirement (each as amended from time to time);

•
for wages, bonuses, incentive compensation, commissions, stock, stock options,
vacation pay or any other compensation or benefits, either under the
Massachusetts Wage Act, M.G.L. c. 149, §§148-150C, or otherwise; and

•
for damages or other remedies of any sort, including, without limitation,
compensatory damages, punitive damages, injunctive relief and attorney’s fees;



provided, however, that this release shall not affect (a) Claims that arise
after the Effective Date of this Agreement, (b) your rights under this
Agreement, (c) your vested rights under the Company’s Section 401(k) plan, (d)
your rights to the options and RSUs discussed above in Section 3, (e) your
rights to continued health insurance coverage pursuant to COBRA, (f) your rights
to indemnification arising under the Company’s or any Affiliate’s bylaws,
contracts/agreements or otherwise by law, (g) your right to coverage under the
Company’s or any Affiliate’s D&O insurance policy; (h) your right to
contribution in the event that a judgment is entered against you for which you
and the Company or any of the other Company Releasees are found to be jointly
liable, (i) your right to the tax consultation expense reimbursement and the tax
equalization benefit as described in Section 10 and 11 of your Employment
Agreement dated November 28, 2016; or (j) Claims that cannot be lawfully waived
or released.


You agree not to accept damages of any nature, other equitable or legal remedies
for your own benefit or attorney’s fees or costs from any of the Company
Releasees with respect to any Claim released by this Agreement. As a material
inducement to the Company to enter into this Agreement, you represent that you
have not assigned any Claim to any third party.
7.
Confidentiality of Agreement-Related Information



You agree, to the fullest extent permitted by law, to keep all Agreement-Related
Information completely confidential. “Agreement-Related Information” means the
negotiations leading to this Agreement and the existence and terms of this
Agreement. Notwithstanding the foregoing, you may disclose Agreement-Related
Information to your spouse, your attorney and your financial advisors, and to
them only provided that they first agree for the benefit of the Company to keep
Agreement-Related Information confidential. Nothing in this section shall be
construed to prevent you from disclosing Agreement-Related Information to the
extent required by a lawfully issued subpoena or duly issued court order;
provided that you provide the Company with advance written notice and a
reasonable opportunity to contest such subpoena or court order.
8.
Non-Disparagement



You agree not to make any disparaging statements concerning the Company,
Novelion Therapeutics, Inc., or any of its or their Affiliates, products,
services or current or former officers, directors, shareholders, or individuals
who you know are employees or agents of the Company, Novelion Therapeutics,
Inc., or their Affiliates. The Company agrees to instruct its directors, senior
executives, officers and employees who are aware of this Agreement not to make
any disparaging statements concerning you, or any statements that are
inconsistent with the press release issued by the Company on December 4, 2017.
9.
Future Cooperation



During the Severance Pay Period, you agree to respond to any inquiry from senior
management of the Company or the Board regarding the status of any matter that
was within your responsibilities as an employee of the Company, provided that
such inquiries shall not interfere with your personal or professional
time/responsibilities, including any efforts to transition to new employment.
You also agree to cooperate reasonably with the Company and all of its
affiliates (including its and their outside counsel) in connection with (i) the
contemplation, prosecution and defense of all phases of existing, past and
future litigation about which the Company believes you may have knowledge or
information; and (ii) responding to requests for information from regulatory
agencies or other governmental authorities (together “Cooperation Services”).
You further agree to make yourself reasonably available to provide Cooperation
Services at mutually convenient times during and outside of regular business
hours as reasonably deemed necessary by the Company’s counsel. The Company shall
not utilize this section to require you to make yourself available to an extent
that would unreasonably interfere with personal or professional responsibilities
that you may have. Cooperation Services include, without limitation, appearing
without the necessity of a subpoena to testify truthfully in any legal
proceedings in which the Company or an affiliate calls you as a witness. The
Company shall reimburse you for any reasonable expenses that you incur due to
your performance of Cooperation Services, after receipt of appropriate
documentation consistent with the Company’s business expense reimbursement
policy. In addition, to the extent the Cooperation Services are provided after
the Severance Pay Period, the Company shall pay you an hourly rate that is
equivalent to your last base salary rate at the Company for your time spent
providing such Cooperation Services.





--------------------------------------------------------------------------------





10.
Protected Disclosures and Other Protected Actions



Nothing contained in this Agreement limits your ability to file a charge or
complaint with any federal, state or local governmental agency or commission (a
“Government Agency”). In addition, nothing contained in this Agreement limits
your ability to communicate with any Government Agency or otherwise participate
in any investigation or proceeding that may be conducted by any Government
Agency, including your ability to provide documents or other information,
without notice to the Company, nor does anything contained in this Agreement
apply to truthful testimony in litigation. If you file any charge or complaint
with any Government Agency and if the Government Agency pursues any claim on
your behalf, or if any other third party pursues any claim on your behalf, you
waive any right to monetary or other individualized relief (either individually
or as part of any collective or class action); provided that nothing in this
Agreement limits any right you may have to receive a whistleblower award or
bounty for information provided to the Securities and Exchange Commission. In
addition, for the avoidance of doubt, pursuant to the federal Defend Trade
Secrets Act of 2016, you shall not be held criminally or civilly liable under
any federal or state trade secret law or under this Agreement of the
Confidentiality and Non-Competition Agreement for the disclosure of a trade
secret that (a) is made (i) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney; and
(ii) solely for the purpose of reporting or investigating a suspected violation
of law; or (b) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal.
11.
Termination of Payments



If you breach any of your obligations under this Agreement, including your
continuing obligations under the Confidentiality and Non-Competition Agreement,
and the Company files suit against you in a court of competent jurisdiction for
such breach, in addition to any other legal or equitable remedies it may have
for such breach, the Company shall have the right to terminate its payments to
you or for your benefit under this Agreement, and to escrow such payments in an
escrow account controlled by Goodwin Procter, LLP, pending a determination by
such court that you have breached any of such obligations under this Agreement.
The termination of such payments in the event of your breach will not affect
your continuing obligations under this Agreement, provided, however, that the
parties’ obligations under Sections 7, 8 and 9 shall cease in such event.
12.
Section 409A



(a)Anything in this Agreement to the contrary notwithstanding, if at the time of
your separation from service within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), the Company determines that you
are a “specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the
Code, then to the extent any payment or benefit that you become entitled to
under this Agreement on account of your separation from service would be
considered deferred compensation subject to the 20 percent additional tax
imposed pursuant to Section 409A(a) of the Code as a result of the application
of Section 409A(a)(2)(B)(i) of the Code, such payment shall not be payable and
such benefit shall not be provided until the date that is the earlier of (A) six
months and one day after your separation from service, or (B) your death.
 
(b)All in-kind benefits provided and expenses eligible for reimbursement under
this Agreement shall be provided by the Company or incurred by you during the
time periods set forth in this Agreement. All reimbursements shall be paid as
soon as administratively practicable, but in no event shall any reimbursement be
paid after the last day of the taxable year following the taxable year in which
the expense was incurred. The amount of in-kind benefits provided or
reimbursable expenses incurred in one taxable year shall not affect the in-kind
benefits to be provided or the expenses eligible for reimbursement in any other
taxable year. Such right to reimbursement or in-kind benefits is not subject to
liquidation or exchange for another benefit.


(c)To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon your
termination of employment, then such payments or benefits shall be payable only
upon your “separation from service.” The determination of whether and when a
separation from service has occurred shall be made in accordance with the
presumptions set forth in Treasury Regulation Section 1.409A‑1(h).


(d)The parties intend that this Agreement will be administered in accordance
with Section 409A of the Code. To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code. The parties agree that this Agreement may be
amended, as reasonably requested by either party, and as may be necessary to
fully comply with Section 409A of the Code and all related rules and regulations
in order to preserve the payments and benefits provided hereunder without
additional cost to either party.







--------------------------------------------------------------------------------





(e)The Company makes no representation or warranty and shall have no liability
to you or any other person if any provisions of this Agreement are determined to
constitute deferred compensation subject to Section 409A of the Code but do not
satisfy an exemption from, or the conditions of, such Section.


13.Other Provisions


(a)Absence of Reliance. In signing this Agreement, you are not relying upon any
promises or representations made by anyone at or on behalf of the Company.


(b)Enforceability. If any portion or provision of this Agreement (including,
without limitation, any portion or provision of any section of this Agreement)
shall to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.


(c)Waiver. No waiver of any provision of this Agreement shall be effective
unless made in writing and signed by the waiving party. The failure of a party
to require the performance of any term or obligation of this Agreement, or the
waiver by a party of any breach of this Agreement, shall not prevent any
subsequent enforcement of such term or obligation or be deemed a waiver of any
subsequent breach.


(d)Jurisdiction. You and the Company hereby agree that the Superior Court of the
Commonwealth of Massachusetts and the United States District Court for the
District of Massachusetts shall have the exclusive jurisdiction to consider any
matters related to this Agreement, including without limitation any claim of a
violation of this Agreement. With respect to any such court action, you submit
to the jurisdiction of such courts and you acknowledge that venue in such courts
is proper.


(e)Governing Law; Interpretation. This Agreement shall be interpreted and
enforced under the laws of the Commonwealth of Massachusetts, without regard to
conflict of law principles. In the event of any dispute, this Agreement is
intended by the parties to be construed as a whole, to be interpreted in
accordance with its fair meaning, and not to be construed strictly for or
against either you or the Company or the “drafter” of all or any portion of this
Agreement.


(f)Entire Agreement. This Agreement constitutes the entire agreement between you
and the Company. This Agreement supersedes any previous agreements or
understandings between you and the Company, except the Confidentiality and
Non-Competition Agreement and any other obligations specifically preserved in
this Agreement.


(g)Time for Consideration; Effective Date. You acknowledge that you have
knowingly and voluntarily entered into this Agreement and that the Company
advises you to consult with an attorney before signing this Agreement. You
understand and acknowledge that you have been given the opportunity to consider
this Agreement for twenty-one (21) days from your receipt of this Agreement
before signing it (the “Consideration Period”). To accept this Agreement, you
must return a signed original or a signed PDF copy of this Agreement so that it
is received by Linda Buono at the Company (Linda.Buono@Novelion.com) at or
before the expiration of the Consideration Period. If you sign this Agreement
before the end of the Consideration Period, you acknowledge that such decision
was entirely voluntary and that you had the opportunity to consider this
Agreement for the entire Consideration Period. For the period of seven (7) days
from the date when you sign this Agreement, you have the right to revoke this
Agreement by written notice to Ms. Buono, provided that such notice is delivered
so that it is received at or before the expiration of the seven (7) day
revocation period. This Agreement shall not become effective or enforceable
during the revocation period. This Agreement shall become effective on the first
business day following the expiration of the revocation period (the “Effective
Date”).


(h)Counterparts. This Agreement may be executed in separate counterparts. When
both counterparts are signed, they shall be treated together as one and the same
document.


Please indicate your agreement to the terms of this Agreement by signing and
returning to Ms. Buono the original or a PDF copy of this letter within the time
period set forth above.





--------------------------------------------------------------------------------





Sincerely,
NOVELION SERVICES USA, INC.


By:     /s/ Ben Harshbarger      12/4/2017
BEN HARSHBARGER            Date
Member of the Board of
Novelion Services USA, Inc.




Enclosure (Exhibit A) Confidentiality and Non-Competition Agreement




You are advised to consult with an attorney before signing this Agreement. This
is a legal document. Your signature will commit you to its terms. By signing
below, you acknowledge that you have carefully read and fully understand all of
the provisions of this Agreement and that you are knowingly and voluntarily
entering into this Agreement.




/s/ Greg Perry      12/4/2017
GREG PERRY                    Date
 











